Citation Nr: 0824601	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-25 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a 
twisted ankle.  

2. Entitlement to service connection for low back disability.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a heart condition, 
claimed as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from July 1956 to July 1959.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  An ankle disability was not incurred in or aggravated by 
service, and there is no evidence of a current ankle 
disability.

2.  A back disability was not incurred in or aggravated by 
service, and there is no evidence of a current back 
disability.  

3.  Arthritis of the knees did not begin in service or 
manifest within one year of separation and has not been shown 
to be otherwise related to service.

4.  Hypertension was shown to have existed prior to service 
and was not aggravated by service.

5.  A heart condition did not begin in service or become 
manifest within one year of service discharge and has not 
been shown to be related to service or service-connected 
disability.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for an ankle 
disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

2.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

3.  The criteria for service connection for arthritis of the 
knees have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).

4.  The criteria for service-connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).

5.  Service connection for a heart condition, on a direct 
basis or as secondary to hypertension, is not warranted.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in June 2002 and January 2003.  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed conditions.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006)

VA has obtained service medical records, and assisted the 
veteran in obtaining evidence.  The Board notes that the 
veteran's service records were damaged by fire at the 
National Personnel Records Center (NPRC) and are not 
complete.  The Board recognizes that, where relevant records 
are unavailable because of the NPRC fire, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The Board observes that no VA examination was conducted to 
obtain an opinion as to the etiology and severity of the 
veteran's disabilities.  In disability compensation claims, 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because there is 
no indication that the claimed disabilities began in service 
or are otherwise associated with service.  The veteran's SMRs 
do not show treatment for any of his claimed in-service 
injuries, except that hypertension was noted to exist prior 
to service.  No medical evidence has suggested a causal 
relationship between the current disabilities and the 
veteran's time in service, and, except for his preexisting 
hypertension, he has not reported continuous symptomatology 
of these conditions since separation.  As discussed below, 
the earliest medical report in evidence for any of the 
claimed conditions is dated in January 1977, 18 years after 
the veteran was discharged.  Therefore, VA was not required 
to conduct an examination.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file.  VA has substantially complied with the notice 
and assistance requirements and the veteran is not prejudiced 
by a decision on the claim at this time.

Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2007).

Service connection for certain chronic diseases, including 
arthritis, will be presumed to have been incurred in service 
if they are manifest to a compensable degree within the first 
year following active military service.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 307, 309.

Twisted Ankle

The veteran contends that he twisted his right ankle while 
playing football in service.  He has submitted a statement 
from his brother which says that the veteran wrote or called 
home during service and mentioned having injured his ankle 
and back playing baseball.  He has also submitted a statement 
from his wife stating that in 1957, during service, the 
veteran told her about his ankle injury and that he has 
suffered from back and leg pain for years.  The veteran's 
SMRs show that he was treated for a cut on the bottom of his 
right foot in July 1957, but otherwise they do not contain 
any records of treatment for foot or ankle injuries.  Even if 
he did suffer an ankle injury at some point during service, 
it was apparently healed by the time of his April 1959 
separation physical examination, which indicates that he had 
no lameness or foot trouble at that time and that his feet 
and lower extremities were normal.  In addition, there is no 
medical evidence in the claims file showing that the veteran 
has a current ankle disability.  Without competent medical 
evidence of a current disability causally related to service, 
there is no basis for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (absent proof of a 
current disability, there can be no valid claim).

Low Back Disability

The veteran contends that he hurt his back while waterskiing 
in service.  As noted above, his wife states that he told her 
of a back injury in service and that he has suffered with 
back pain for years.  The veteran's SMRs do not note any 
complaints of or treatment for a back injury in service, and 
the veteran's spine and musculoskeletal system were found to 
be normal at his separation physical examination.  
Furthermore, there is no medical evidence indicating that the 
veteran has a current back disability, and the record does 
not contain any evidence of treatment for a back disability 
at any time after service.  Without competent medical 
evidence of a current low back disability, there is no basis 
for service connection.  

Right Knee Injury

The veteran contends that he fell on his knees while carrying 
a load in service in July 1957.  His SMRs do not include any 
treatment records for a knee injury, and at his separation 
physical examination both lower extremities were found to be 
normal.  In support of his contention, he submitted a sick 
slip dated in July 1957 showing that he was restricted from 
physical training or standing for long periods for one week.  
The claims file also contains a November 2000 treatment 
record from the veteran's private physician indicating 
osteoarthritis in the knees with minimal disability which was 
doing well and without progression.  

The Board observes that the veteran's SMRs from July 1957 are 
available, and while they are silent for any knee injuries, 
they do show that he suffered a cut on the bottom of his foot 
two days before he was put on limited duty.  An entry in his 
SMRs dated the same day as the sick slip refers to the 
laceration but does not mention any pain or injury in the 
knees.  However, even if he had a knee injury at some time 
during service, the evidence indicates that it was an acute 
and transitory condition since no pain or other residuals 
were evident at his separation physical examination.  
Furthermore, it does not appear that arthritis of the knee 
manifested to a compensable degree within one year of 
separation as there is no evidence of post-service treatment 
for a knee disability until November 2000, more than 40 years 
after service.  Continuity of symptoms is not shown.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
there is nothing in the current diagnosis of arthritis to 
suggest that this condition is causally related to the 
veteran's service.  Without evidence of continuity of 
symptomatology since service, or a competent medical opinion 
linking the veteran's knee disability to his service, service 
connection is not warranted.  



Hypertension

The veteran is seeking service connection for hypertension.  
In a July 2002 statement, he stated that he believes he had 
hypertension upon entry into service.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service and was not aggravated by service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).  

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence (1) that the disease or 
injury existed prior to service, and (2) that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA meets both of these 
burdens.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  
Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purpose of determining service connection 
based on aggravation under section 1153 unless the underlying 
condition worsened in service.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002).  

The Board has reviewed all the evidence in the veteran's 
claims folder.  At his enlistment physical examination in 
July 1956, the veteran's blood pressure was elevated 
(180/90), and he reported a history of high blood pressure.  
Because a disability was noted upon entry into service, the 
presumption of soundness does not apply, and service 
connection is warranted only if the evidence shows that the 
condition was permanently aggravated by service.  To make 
this determination, the Board must consider the veteran's 
SMRs as well as evidence developed after service. 

The veteran's SMRs do not show that he was treated for 
hypertension in service, although his blood pressure was 
elevated (186/110) in October 1956 during an episode of acute 
appendicitis.  At his separation physical examination, his 
blood pressure was found to be lower than it had been at 
induction (138/88), and he was noted to have "labile 
hypertension."  

The veteran reports that he was diagnosed with hypertension 
and aortic stenosis six months after separation, although 
there is no evidence of this diagnosis in the record.  The 
earliest medical record in evidence is dated in January 1977, 
when the veteran was diagnosed with chronic hypertension with 
possible coarctation of the aorta.  Other evidence includes 
private treatment records dated from January 1992 to March 
1993, and February 2000 to November 2005, which show that the 
veteran's blood pressure fluctuates from normal to very high 
and is treated with medication.  The record also includes VA 
treatment records dated between May 2002 and November 2007 
showing ongoing treatment for hypertension.  

The Board finds that the veteran's preexisting hypertension 
was not permanently aggravated by his service.  The only 
evidence of high blood pressure in his SMRs indicates that he 
experienced a single flare-up in connection with an acute 
illness, with no follow-up complaints or treatments.  At his 
separation physical, his blood pressure was normal, and the 
earliest evidence the veteran has provided of being treated 
for hypertension is dated in 1977, many years after his 
service.  

While the evidence does show that the veteran currently has 
hypertension and has been treated for it for several years, 
there is no indication that his preexisting disability 
increased in service, or that his current illness is 
otherwise related to service.  Thus, as there is no medical 
evidence to the contrary, the Board finds that the in-service 
and post-service medical records clearly show that the 
veteran's preexisting hypertension, labile or chronic, was 
not aggravated by his military service.

Heart Condition

The evidence shows that the veteran has been diagnosed with 
aortic stenosis and has undergone valve replacement surgery.  
He primarily contends that his heart condition is secondary 
to his hypertension although in a July 2002 statement he 
reported that he was treated for aortic stenosis within six 
months of service discharge.  He does not allege, and the 
evidence does not show, that a heart condition was shown in 
service.  At his separation physical examination, he 
indicated that he had no heart trouble, and no arrhythmia or 
other disorders were objectively noted.  The first indication 
of coronary disease is the report of private hospitalization 
in January 1977, approximately 18 years after service 
discharge.  The report of that 1977 hospitalization notes a 
long history of hypertension, a cardiac murmur first heard 
one and one-half years ago and a question of coarctation of 
the aorta arising three months previously.  Although the 
veteran also stated in 2002 in conjuction with his claim that 
a cardiac murmur was found within one month of service 
discharge, the 1977 medical report of murmur found one and 
one-half years ago far outweighs the veteran's assertion.  
The history given in 1977 was for the purpose of obtaining 
appropriate medical treatment and has a far greater 
motivation for truthfulness than an assertion some 25 years 
later in conjunction with a claim for benefits.  The evidence 
does not show heart disease in service or manifestions of 
heart disease within one year of service discharge.

Secondary service connection is awarded when a disability is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  The veteran's claim of 
service connection for hypertension has been denied.  Because 
the veteran has no service connected disability, there is no 
legal basis for granting the claim of service connection for 
a heart condition on a secondary basis.  Therefore, as a 
matter of law, the claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994). 

As the evidence does not show that the veteran's claimed 
disabilities were incurred in or permanently aggravated by 
his service, the preponderance of the evidence is against the 
claims and service connection is not warranted.  


ORDER

Service connection for residuals of a twisted ankle is 
denied.

Service connection for back disability is denied.

Service connection for right knee disability is denied.

Service connection for hypertension is denied.

Service connection for a heart condition, including as 
secondary to hypertension, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


